Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 1 of 29. PageID #: 4365




                      EXHIBIT A
     Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 2 of 29. PageID #: 4366




     CIT Y OF
    CLEVEL AND
DEPARTMENT OF PUBLIC SAFET Y
     DIVISION OF POLICE

       INFORMATION TECHNOLOGY STRATEGIC                                 PLAN
                              12   OCTOBER 2018
Information Technology (IT) Strategy
                  Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 3 of 29. PageID #: 4367




  ◦ An IT strategy articulates clear vision and objectives and sets a roadmap to
    attain and maintain the strategy. The Division of Police IT strategy incorporates
    the following:
    ◦ Supports existing operational priorities and enable achievement of new priorities.
    ◦ Anchored in core values and principles of the Division of Police and balances visionary
      thinking with pragmatic operational realities.
    ◦ Provide an initial statement of direction to guide activity in all aspects of IT.
    ◦ Be an on-going process that needs continual refinement.


            Operations Strategy                                                 IT Strategy
                                           Solutions     Delivery
                                           Strategy      Strategy
      IT strategies should                                                Operations Strategies
                                                   Drives
       always be driven by the                                              should leverage IT to
       operations strategy                        Enables                   enable new and different
                                                                            business solutions
                                            “Doing the   “Doing
                                              Right      Things
                                             Things”     Right”

               Business Solutions                                      Architecture
               Processes                                               PMO

                                           Governance
                                           Communications
                                           IT Roadmap
                                   Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 4 of 29. PageID #: 4368


Cleveland Division of Police IT Strategic
Goals
1.   IT Governance
     ◦     Governance Strategy
     ◦     IT Business Governance Model
     ◦     IT Project Governance Model
     ◦     RUN / GROW / TRANSFORMATION

2.       Formalize & Prioritize IT Strategy
     ◦     Establish Police Technology Oversight Committee
     ◦     Identify and implement new technologies to enhance Public Safety, strengthen the quality of the
           Division’s service to the community, and fulfill its mission
     ◦     Establish a process for continual identification and prioritization of technology needs
     ◦     Develop and implement program evaluations – continuous assessments of effectiveness

3.       Secure and streamline IT Infrastructure
     ◦     Deploy a modernized IT Infrastructure that enables seamless access to information resources
     ◦     Drive centralized and streamlined cloud applications to meet the business needs of the Division
     ◦     Improve mobile and remote access to Divisional Vehicles and personnel
                    Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 5 of 29. PageID #: 4369




Division of Police IT Strategic
Initiatives Goals
4.    Administrative Management Performance
     ◦ Professional Accountability
     ◦ Performance Management Measures
     ◦ Enhance the automation of administrative systems & processes


5.    Application & Data Modernization
     ◦ Consolidate and update legacy systems and database
     ◦ Records Management, Computer Aided Dispatch, P25 Radio System, Inventory
       Management, Case Management, Field Based Reporting, Mobile Dispatch, Next
       Generation 911
     ◦ System Integration
                             Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 6 of 29. PageID #: 4370

     DIVISION OF POLICE PROJECTED CAPITAL & YEARLY
                   OPERATION BUDGET
                                                                                                                          Yearly
                                                                                                   2018 – 2023
                                                                                                                      Operating
                                                                                                     Capital
                                                                                                                  (Maintenance)
                                                                                                     Budget
                                                                                                                         Budget
IT Governance                                                                                        $8,150,000             N/A
  ─ Mobile Devices (Smartphone & Tablet based), New Police Headquarters IT
     infrastructure (Cabling, UPS, Wireless, AV, Server Room, IT Design, Access Control),
     Real Time Crime Center,
Formalize & Prioritize IT Strategy                                                                   $9,250,000        $450,000
  ─ Real Time Crime Center, Citywide Video Surveillance
Secure and Streamline IT Infrastructure                                                                $415,000        $300,000
 ─ Verizon Private Network, FlexPod & Net App Storage, Smart Net, Solar Winds,
Administrative Management Performance Initiatives                                                    $1,550,000        $145,000
 ─ Pro QA, PC Refresh, Mobile Data Computers Refresh, Inventory Management,
    Learning Management System, Blue Team & IA Pro,
Application & Data Modernization                                                                     $8,000,000      $1,704,000
 ─ Body Worn Cameras, LERMS, CAD, LEADS, Media Sonar, AFIS, Coplogic, Field
     Based Reporting, Mobile Dispatching, Police Reports US, Access Control System
TOTAL                                                                                               $27,365,000      $2,599,000
**Projected Capital dollar figures can fluctuate depending on the City’s Budget**
***Operating (Maintenance) Budget is needed yearly to keep systems and applications operational***
                                     IT GOVERNANCE
                            Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 7 of 29. PageID #: 4371



                                                    Scope and Objectives
       Develop Governance structure to provide an operational and content centric foundation that facilities growth, increase
        quality, decision making and management of the work
       Develop Governance process for deploying standards, public safety applications, system upgrades and for managing
        exceptions
       Provide enhanced and streamlined decision making capabilities pertaining to IT investments, resources, and vendor
        management, etc. resulting in cost-effective use and prioritization of scarce department budget.
       More collaborative decision making processes pertaining to IT investments, including input from Division of Police
        Business Owners and Support Personnel
       Improve communications of IT projects and investments
       More transparent decision making processes leading to shorter timeframes to deploy and implement
        recommendations/initiatives

               Executive Sponsor / IT Owner                             Time Frame                         Budget
Sponsor: Chief Information Officer, Safety Director, Chief of             On-Going              Yearly Capital and Operating
Police                                                                                               Budget Allocations
IT Owner: ITS PMO

                                                         Key Activities
 Establish a IT Program Manager who is accountable for planning, and completing application and system upgrades and
  maintaining network infrastructure that supports the future state of the IT Strategic Plan
 Creation of ITS Project Management Office to support Public Safety IT Executive Committee initiatives
 Standardized project documentation and decision making processes
 Determine key decisions to be made – IT strategic investments, technical standards, resource priorities, operational
  changes
 Establish Project Charters, Executive Steering Committee Meetings and other governance bodies needed with appropriate
  representatives.
                                    IT GOVERNANCE
                           Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 8 of 29. PageID #: 4372




                                                    Organization Implications
 Change in culture and strategy in the delivery of IT projects & initiatives
 RUN / GROW / TRANSFORMATION projects
 All projects consist of the appropriate documentation and Executive Level Sponsorship
 Designated Division of Police Business Owners who are accountable for IT applications, systems and technology
 Continuously improvement process, lessons learned, exploiting strengths and mitigating weakness

                                                   Technology Considerations
   While IT Governance focuses on decision making and strategy, it should be noted that the Division of Police has made cultural
    change to its support of IT Projects and On-Going End User Support Models
   CDP has designated Business Owners for the following Technologies: Body Worn Cameras, In-Car Dash Cameras,
    Mobile/Smartphone Devices, Mobile Data Computers, Field Based Reporting, Learning Management System, Computer Aided
    Dispatch, 800 MHz Radio System, Video Surveillance, Time Keeping, Records Management System, and Vehicle Enhancements
   Division of Police Personnel actively participate in the Public Safety IT Executive Meetings, Executive Steering Committee and the
    respective Project Meetings and Workgroup Functional Teams
       The successful implementation of Field Based Reporting, Computer Aided Dispatch Upgrade and Mobile Dispatching for Police
         was due to the Division of Police’s commitment to participating on the Executive Steering Committee, Project Meetings and
         Functional Workgroups
       Project Charters, Project Plans, Project Budgets, Project Reports have integrated the Division of Police into the project process
       The Division of Police continues to focus on Process Improvement and Change Management even after the technology has
         been implemented
   Division of Police utilize Public Safety IT Executive Meetings prioritize technology initiatives, set strategic goals, evaluate project
    outputs, establish roles and responsibilities and facilitate the decision making process
FORMALIZE & PRIORITIZE IT STRATEGY
                       Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 9 of 29. PageID #: 4373




                                                 Scope and Objectives
    Formalize Chief of Police and Deputy Chiefs bi-annual IT Strategy meetings
    Clearly define decision makers and decision making criteria
    Develop enhanced and streamlined decision making capabilities for Division of Police IT investments and resources
    Improve the collaborative decision making process for future IT investments by including input from Patrol Section,
     Detectives, Supervisors, Command Staff and Specialty Units
    Improve communications of IT projects and investments

             Executive Sponsor / IT Owner                             Time Frame                        Budget
   Sponsor: Chief & Deputy Chiefs                              2018 - 2021                    Yearly Capital Budget
   IT Owner: IT Program Manager                                                               Request

                                                      Key Activities
    Develop a Public Safety IT Executive committee to determine key decisions concerning IT investments and Division
     of Police priorities (This committee must include the input from end-users, Patrol Section Officers who will use the
     technology in their daily duties)
    Establish IT Program Manager responsible for planning, piloting, deploying and application/system acceptance
    Identify technology needs over the next 3 years
    Identify equipment needs over the next 3 years
    Prioritize technology and equipment needs
    Purchase equipment based on priority list
    Ongoing re-fresh and evaluation of technology and equipment
FORMALIZE & PRIORITIZE IT STRATEGY
                        Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 10 of 29. PageID #: 4374




                                                 Organization Implications
    Chief and Deputy Chiefs involved in the IT Strategy and decision making process
    IT Strategic meetings are held to discuss Administrative and Operational units and sections and the equipment and
     technology needs
    Ensure the appropriate involvement of Division of Police Personnel for the evaluation of equipment and technology
    Secure buy-in from the Administrative and Operational units and sections to ensure representation of the entire Division
      Establish common Administrative and Operational goals for the Division of Police IT
      Strong Executive Level support from the CIO, Safety Director and Chief of Police
      Strong IT leadership to link technology and equipment needs to resources and capital funding


                                                Technology Considerations
    Evaluation of Technology Trends
    Evaluation of Technology and Equipment needs
      Technology and Equipment is viewed as a strategic asset to the Division of Police
      The Change management of Technology and Equipment for the Division of Police must be well communicated to
       ensure successful deployment to Divisional Personnel
      Real Time Crime Center
      Crime Analysis Data Analytics
      In Field Mobile notes, data collection and information dissemination
      Rugged Mobile Handheld Devices & Tablets
            SECURE AND STREAMLINE IT
                       Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 11 of 29. PageID #: 4375




                INFRASTRUCTURE
                                                     Scope and Objectives
   Document network and infrastructure current state capability and performance
   Deploy IT infrastructure to support the IT Strategic Plan
   The IT infrastructure shall meet the mission critical and day to day IT operations
   The IT infrastructure shall have the capabilities of supporting future IT investments and network growth
   Provide enhanced and responsive support for IT services including Helpdesk support, Network support, Server and
    software application support

             Executive Sponsor / IT Owner                                   Time Frame                            Budget
Sponsor: CIO and Commissioner of ITS                                On - Going                         Yearly Capital and
IT Owner: IT Program Manager                                                                           Operating Budget

                                                          Key Activities
   ITS completed a detailed network and infrastructure assessment of IT service deliver to Public Safety Divisions
   Upgraded Public Safety Core Infrastructure (Flexpod) and network systems based upon the network and infrastructure
    assessment
   Public Safety IT staff reorganization and IT Support Model to clarify and document the roles and responsibilities of staff, sworn
    officers in their associated IT roles
   Establish service level agreements and service descriptions
   Monitor VMware and Network Infrastructure performance
           SECURE AND STREAMLINE IT
                    Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 12 of 29. PageID #: 4376




               INFRASTRUCTURE
                                             Organization Implications
 Monitor Vmware environment, servers and network closely – Solarwinds and other network and Vmware tools in place
  to alert the staff of potential issues
 Establish service descriptions and service level objectives with the Division of Police on their enterprise-wide services
 Build IT service delivery capabilities through dedicated Internet Service Providers, FirstNet, Public Safety LAN– in order
  to address in-progress initiatives and day-to-day operational needs
 IT service delivery to be tightly integrated with operational functions of the Division of Police and understanding the
  operational priorities and requirements


                                            Technology Considerations
 Migrate all servers over from their physical environment to the virtual environment
 Monitor network traffic between servers and desktops with response times and performance measuring tools
 Network utilization impacts due to high demand for cloud / web-based and video surveillance applications
 Implementation of new or improved network technologies: AT&T Network on Demand, FirstNet and Verizon Private
  Network
 System backup and recovery setup for all servers and applications
    ADMINISTRATIVE MANAGEMENT
                   Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 13 of 29. PageID #: 4377




           PERFORMANCE
                                              Scope and Objectives
 Determine professional accountability applications for the Division of Police Personnel
 Develop performance measure goals and triggers for Officer evaluation and Officer intervention
 Develop process for consolidating paper based forms and log books into electronic based applications
 Develop electronic based system for tracking trainings and certifications

          Executive Sponsor / IT Owner                             Time Frame                       Budget
Sponsor: Deputy Chief McCaulley, Deputy Chief O’Neill      2018 - 2021                    Yearly Operating Budget &
IT Owner: Project Manager / Business Analyst                                              Capital Budget Request

                                                   Key Activities
 Identify project manager / business analyst that is accountable for ensuring the completion of Blue Team and IA Pro
  Early Intervention Triggers
 Implement electronic based equipment and resource tracking system
 Implement electronic based learning management system
 Administrative Operations to review paper based forms and log book processes
 Upgrade time keeping system
 Implement electronic based public records system
     ADMINISTRATIVE MANAGEMENT
                      Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 14 of 29. PageID #: 4378




            PERFORMANCE
                                                 Organization Implications
   Coordination of Administrative Operations units and sections (Personnel, Time Keeping, Policy, Budget, Medical,
    Academy, Gymnasium, Ordinance, Records and Property) to incorporate electronic based applications and systems
    into the Divisions workflow and operations
   Develop post training materials, user guides and quick reference guides that can be accessed via the learning
    management system
   Development of Divisional Policies and Procedures concerning electronic tracking systems and Officer accountability
   Extensive training will be required for end users, Division of Police technical staff and IT helpdesk in order to ensure a
    successful deployment
                                                Technology Considerations
   Division of Police Personnel equipped with sufficient desktop PCs to access electronic based systems
   Desktop PCs imaged with the appropriate applications and application web links for easy of access for the Officers
   Network bandwidth has been increased to handle/meet the demands cloud hosted / web-based applications
   Desktop PC refresh program to replace Division of Police PCs over 5 years old
   Patrol Vehicles equipped with Mobile Data Computers to access electronic based systems
   Mobile Data Computers refreshed to handle applications
APPLICATION & DATA MODERNIZATION
                        Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 15 of 29. PageID #: 4379




                                                      Scope and Objectives
      The Division of Police is automating its Public Safety Applications portfolio to increase access to real time data to
       improve decision making, deployment, response and Officer safety
      This initiative is to maximize access by Officers in the field to critical data
      As part of the City’s Public Safety upgrades the Computer Aided Dispatch and Law Enforcement Records
       Management System were both upgraded to provide Officers with vital information from Dispatch as well as the
       ability to complete incident reports at the scene from their Mobile Data Computers
      This initiative focused on enhancing the officer’s ability to quickly retrieve essential information from LERMS and
       CAD that is essential in quickly assessing situations and identifying individuals (persons of interest, warnings
       regarding locations and addresses, BMV photos, mugshot photos and warrant information)
      Safe Smart CLE Video Surveillance will increase the video surveillance footprint by providing video surveillance
       coverage at City Recreation Centers, Parks, Major thoroughfares, Business Districts and Hot Spots
      Objective of this initiative is to maximize access by officers in the field to critical data, which can enhance officer
       safety.
                 Executive Sponsor / IT Owner                               Time Frame                         Budget
   Sponsor: Chief of Police, Deputy Chiefs                         2018 - 2023                     Yearly Capital Budget
   IT Owner: IT Program Manager                                                                    Request

                                                           Key Activities
    Determine procurement and implementation needs
    Develop detailed functional and technical requirements.
    Provide higher bandwidth (via modem/wireless, Verizon Private Network, AT&T FirstNet) to expand data access from
     the frontline Zone Car
    Upgrade Mobile Data Computers and ensure all frontline Zone Cars are equipped with a MDC
APPLICATION & DATA MODERNIZATION
                        Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 16 of 29. PageID #: 4380




                                                  Organization Implications

      Implementation of automated systems that impact information sharing, data access throughout the entire Division of
       Police
    Changes in workflow, processes, procedures (GPOs)
    Ongoing training and technology capability refresh training
    Multi-year, multi-phased project plans for technology implementations
    Continuous re-evaluation of project scope and project objectives to ensure that the IT Strategic plan aligns with the
     Division’s operational needs
    On-going budgetary support for system maintenance and upgrades


                                                  Technology Considerations

      Ensure that applications and infrastructure is scalable for current needs and future growth
      Ensure Desktops, Mobile Data Computers, Mobile Ruggedized Devices (Phones & Tablets) meet the minimum
       operating system specifications
      Ensure wireless infrastructure including Verizon Private Network and First Net and bandwidth is in place to meet the
       large data demands
      Ensure IT resources, system admins, network analyst, helpdesk, end user support is in place to maintain systems and
       applications
               Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 17 of 29. PageID #: 4381

   IT STRATEGIC PLANNING PROCESS
FOR THE CLEVELAND DIVISION OF POLICE
                                                                   3
     Operational
      Initiatives                                    Develop High-Level
                                                      Architecture Plan



               1                   2
                                                                   4                                   6
  Review Current            Conduct                                             Implement the Initiative
                                                     Develop Migration
 Applications and        Assessment and                                           and Update the IT
                                                       Approach &
   Infrastructure         Gap Analysis                                          Roadmap and Strategic
                                                    Communications Plan
                                                                                        Plan



                                                                   5
                                                     Develop Deployment
    Technology                                             Model
      Trends
                                  Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 18 of 29. PageID #: 4382




                   IT STRATEGIC PLAN INITIATIVES
                   Initiatives                      2 - 2018       1 - 2019     2 -2019       1 - 2020     2 - 2020   1 - 2021   2 - 2021

Initiative #1 – Real Time Crime Center

     Integration with existing systems

     Citywide Video Surveillance Expansion

     Division of Police Personnel

     Video Analyst & Techs

Initiative #2 – Intelligence-led Policing
      Data Analytics

     Data warehouse


Initiative #3 – In Field mobile notes, data
collection and information dissemination

Initiative #4 – Rugged Mobile Handheld
devices & Tablets

Initiative #5 – Mobile Data Computer Refresh
                                 Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 19 of 29. PageID #: 4383




                  IT STRATEGIC PLAN INITIATIVES
                   Initiatives                     2 - 2018       1 - 2019     2 -2019       1 - 2020     2 - 2020   1 - 2021   2 - 2021


Initiative #6 – First Net & Safety Private
Network


Initiative #7 – Combined LERMS & CAD
application


Initiative #8 – In Car Camera & Body Worn
Camera next generation platform


Initiative #9 – Public Records System

     Public Records Manager for the Division
      of Police Records

     Implementation of Subpoena module

Initiative #10 – Blue Team & IA Pro – Early
Warning Intervention Triggers
                                           REAL TIME CRIME CENTER
                                          Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 20 of 29. PageID #: 4384



     STRATEGIC GOAL ALIGNMENT                                          PROJECT DESCRIPTION                                                BUSINESS NEED
1.   Application & Data Modernization                       Complete operating picture, integrating real time             •   Voice, Data and Video can be monitored
2.   Formalize & Prioritize IT Strategy                     intelligence remotely to assist Officers in the field.            simultaneously by a single analyst
                                                            Unification of City’s crime data into analytical views that   •   Improve decision making
                                                            are easy for decision makers to recognize patterns and        •   Reduce crime
                                                            drill down into the details.                                  •   Case support for Detectives in the field

                                                               PROJECT OWNERSHIP / APPROVAL
            IT OWNER                                   BUSINESS OWNER                                   PROJECT SPONSOR(s)                             APPROVAL DATE
IT Program Manager                  Deputy Chief – Homeland Special Operations                 Chief of Police & CIO                       June 2018

                                                            FINANCIAL & PROJECT TIMING GOALS
          CAPITAL & OPERATING EXPENSES                                                                    PROJECT MILESTONES
Capital                             $2,250,000          1. Initiate Project - Contracts                                          4. CAD integration
Operating Maintenance Year 2        $67,972             2. Installation & Configuration of Command Central AWARE (4              5. Data Analytics
                                                           Positions)
Operating Maintenance Year 3        $69,331             3. Video Integration,Video mapping, ALPR, 800 MHz, Brief Cam             6. Expand Civil personnel in the RTCC

                                                                   RESOURCES & PROJECT RISK
                INTERNAL RESOURCE                                           EXTERNAL RESOURCES                                                PROJECT RISK
Project Manager (ITS)                                       Motorola Solutions, NC4, Scene Doc, City of Detroit           • RTCC temporary setup location due to new Police
Division of Police (Patrol Officers, Sgt, Commander,        Police Department, Secret Service Special Detailed              HQ
Deputy Chief, Crime Analysis Analyst)                       Agent,                                                        • CAD integration delayed due to implementation of
                                                                                                                            Edge Frontier
                                                                                                                          • Additional video cameras feeds from outside agencies
                          INTELLIGENCE-LED POLICING
                                            Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 21 of 29. PageID #: 4385



      STRATEGIC GOAL ALIGNMENT                                             PROJECT DESCRIPTION                                                 BUSINESS NEED
1.   Formalize & Prioritize IT Strategy                        Increased collaboration in information gathering and           •   Tactical Intelligence for specific investigations
2.   IT Governance                                             intelligence sharing; Intelligence is not what is collected,   •   Strategic Intelligence for planning and
3.   Application & Data Modernization                          it is what is produced after collected data is evaluated           staffing/deployment decisions
                                                               and analyzed.                                                  •   Evidential Intelligence provides leads for
                                                                                                                                  investigators to follow
                                                                                                                              •   Operational Intelligence supports long term
                                                                                                                                  investigations

                                                                  PROJECT OWNERSHIP / APPROVAL
            IT OWNER                                   BUSINESS OWNER                                       PROJECT SPONSOR(s)                             APPROVAL DATE
ITS Project Manager                  Fusion Center Director & Commander                            Chief of Police & Deputy Chief               N/A

                                                               FINANCIAL & PROJECT TIMING GOALS
          CAPITAL & OPERATING EXPENSES                                                                        PROJECT MILESTONES
Capital                              N/A                   1. Research data analytic and data mine applications
Operating Maintenance Year 2         N/A                   2. Purchase data analysis tools recommended by Crime and Intelligence analyst
Operating Maintenance Year 3         N/A                   3. Data connections to system (RMS, CAD, 911, Fire RMS, Patient Tracking) & Data warehouse
                                                           4. Develop dashboards and actionable work products

                                                                       RESOURCES & PROJECT RISK
                INTERNAL RESOURCE                                              EXTERNAL RESOURCES                                                  PROJECT RISK
Division of Police (Crime Analysis Analyst, Intelligence       First Watch, Motorola Solutions                                • Connection to data systems and acquiring the proper
Analyst and Fusion Center Director)                                                                                             data feeds for actionable analysis and intelligence
            REAL TIME – IN FIELD DATA ACCESSCase: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 22 of 29. PageID #: 4386




      STRATEGIC GOAL ALIGNMENT                                           PROJECT DESCRIPTION                                                 BUSINESS NEED
1.   Formalize & Prioritize IT Strategy                       Providing historical crime data and real-time, field         •    Provide real time information to Officers in the
2.   IT Governance                                            intelligence in an easy to use and highly efficient mobile        field
                                                              interface                                                    •    Providing better situational awareness to increase
                                                                                                                                the safety and effectiveness of the Division

                                                                 PROJECT OWNERSHIP / APPROVAL
            IT OWNER                                     BUSINESS OWNER                                   PROJECT SPONSOR(s)                            APPROVAL DATE
ITS Project Manager                   Deputy Chief – Field Operations                            Chief of Police                              N/A

                                                              FINANCIAL & PROJECT TIMING GOALS
          CAPITAL & OPERATING EXPENSES                                                                      PROJECT MILESTONES
Capital                               $173,300            1. Initiate Project – Funding & Contract                             4. Implement Crime Alerts, Officer Safety and
                                                                                                                                  Intelligence
Operating Maintenance Year 2          $158,300            2. Evaluate applications and phased rollout of Bulletin              5. Pilot Officer blogging application
                                                             Management, Map Viewer, Case Management
Operating Maintenance Year 3          $158,300            3. Pilot applications with Mobile,Tablets and MDCs                   6. Evaluate applications effectiveness

                                                                     RESOURCES & PROJECT RISK
                 INTERNAL RESOURCE                                            EXTERNAL RESOURCES                                                 PROJECT RISK
Project Manager                                               NC4, Scene Doc                                               • Implementing too many applications at one time and
Division of Police (Patrol Officers, Detectives, Sgts,                                                                       it becomes data overload for the Officers
Commander, Crime Analysis Unit, Intelligence Unit,                                                                         • Implementing too many applications that overlap each
Fusion Center)                                                                                                               other with the same information
                            MOBILE HANDHELD DEVICES
                                             Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 23 of 29. PageID #: 4387



      STRATEGIC GOAL ALIGNMENT                                            PROJECT DESCRIPTION                                                BUSINESS NEED
1.   IT Governance                                             Ruggedized smartphone built to provide front line         •       Smartphone deployment for Patrol Section,
2.   Formalize & Prioritize IT Strategy                        Officers with the communication and access to                     Motorcycle Unit, Mounted Unit, Bike Patrol and
3.   Application & Data Modernization                          applications they need via apps and web-based.                    Foot Patrols
                                                                                                                         •       Information sharing apps for real-time data sharing
                                                                                                                                 and CAD

                                                                   PROJECT OWNERSHIP / APPROVAL
            IT OWNER                                   BUSINESS OWNER                                    PROJECT SPONSOR(s)                                 TIMELINE
ITS Telco Manager                    Deputy Chief – Field Operations                            Chief of Police & Commissioner of ITS         January 2019 – December 2020

                                                                FINANCIAL & PROJECT TIMING GOALS
          CAPITAL & OPERATING EXPENSES                                                                       PROJECT MILESTONES
Capital                              $150,000               1. Initiated Pilot Project – Deployment of Sonim XP8 devices 2 per     4. Determine mix of Smartphone devices,
                                                               District for Patrol Section                                            ruggedized and tablet for deployment
Operating Maintenance Year 2         N/A                    2. Implement information sharing Apps and CAD Mobile Apps              5. Purchase and Deployment to Districts
Operating Maintenance Year 3         N/A                    3. Test Apps and devices for Officers feedback                         6. Deployment to Specialized Units

                                                                       RESOURCES & PROJECT RISK
                INTERNAL RESOURCE                                             EXTERNAL RESOURCES                                                 PROJECT RISK
ITS Telco Manager                                              Motorola Solutions, AT&T, Sonim, Panasonic                • Number of devices to purchase to fit the Divisions
Division of Police (Real Time Crime Center, Fusion                                                                         needs
Center, Crime Analysis Unit, Intelligence Unit, Specialty                                                                • First Net device cost, data and plan cost
Units)                                                                                                                   • Accountability for the devices
               MOBILE DATA COMPUTER REFRESHCase: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 24 of 29. PageID #: 4388



     STRATEGIC GOAL ALIGNMENT                                             PROJECT DESCRIPTION                                             BUSINESS NEED
1.   IT Governance                                            Mobile Data Computer refresh for all Division of Police    •   Ensure Front Line Zone Cars Mobile Data
2.   Formalize & Prioritize IT Strategy                       Patrol Section Zone Cars. Standardizing the entire             Computer fleet stays current and can support
3.   Application & Data Modernization                         Public Safety vehicle fleet with the Panasonic Toughbook       existing and future applications
                                                              33.                                                        •   Field Based Reporting, Mobile CAD, Blue Team &
                                                                                                                             Information sharing applications

                                                                 PROJECT OWNERSHIP / APPROVAL
            IT OWNER                                  BUSINESS OWNER                                    PROJECT SPONSOR(s)                                TIMELINE
ITS Project Manager                  Deputy Chief – Administrative Operations                  Chief of Police                             OCTOBER 2018 – DECEMBER 2021

                                                              FINANCIAL & PROJECT TIMING GOALS
          CAPITAL & OPERATING EXPENSES                                                                    PROJECT MILESTONES
Capital                              $300,000              1. Replace and Install 50 M6 Data 911 MDC in 2018
Capital 2019                         $300,000              2. Replace and Install 50 M7 Data 911 MDC in 2019
Capital 2020                         $300,000              3. Replace and install 50 M7 Data 911 MDC in 2020
Capital 2021                         $300,000              4. Replace and install 50 M7 Data 911 MDC in 2021

                                                                     RESOURCES & PROJECT RISK
                INTERNAL RESOURCE                                            EXTERNAL RESOURCES                                               PROJECT RISK
Project Manager                                               Panasonic                                                  • Contract with installation vendor
Division of Police (Mobile Support Unit, Logistics Unit)                                                                 • The ability to take cars out of service for installation
      FIRST NET & SAFETY PRIVATE NETWORK    Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 25 of 29. PageID #: 4389



      STRATEGIC GOAL ALIGNMENT                                        PROJECT DESCRIPTION                                            BUSINESS NEED
1.    Secure and Streamline IT Infrastructure              Provide a dedicated, priority based wireless broadband    •   Private network capable of supporting data and
2.    Applications & Data Modernization                    network that is capable of supporting and access to Law       video for the Division of Police
                                                           Enforcement based applications and systems                •   Priority based network that can provide
                                                                                                                         connectivity during large scale events

                                                               PROJECT OWNERSHIP / APPROVAL
                IT OWNER                                   BUSINESS OWNER                           PROJECT SPONSOR(s)                          APPROVAL DATE
Infrastructure & Computer Ops Supervisor        IT Program Manager                          CIO & Commissioner of ITS                 N/A

                                                            FINANCIAL & PROJECT TIMING GOALS
     CAPITAL & OPERATING EXPENSES                                                                 PROJECT MILESTONES
Capital                             N/A         1. AT&T First Net Virtual Private Network setup for testing   4. Migration of Modems, Aircards and SIMS
Operating Maintenance Year 2        N/A         2. Verizon Private Network upgrade                            5. Evaluation of First Net network, connectivity and apps

Operating Maintenance Year 3        N/A         3. Purchase new Cradlepoint modems capable of supporting      6. Hybrid solution of First Net and Verizon
                                                   dual SIMS

                                                                   RESOURCES & PROJECT RISK
                INTERNAL RESOURCE                                         EXTERNAL RESOURCES                                             PROJECT RISK
Infrastructure & Computer Ops Supervisor                   AT&T,Verizon                                              • Maintaining and trouble shooting two broadband
Division of Police (Mobile Support Unit, Patrol Section                                                                wireless networks
Section, Detectives)
             COMBINED RMS AND CAD SYSTEM  Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 26 of 29. PageID #: 4390



     STRATEGIC GOAL ALIGNMENT                                         PROJECT DESCRIPTION                                               BUSINESS NEED
1.   Application & Data Modernization                      Computer Aided Dispatch and automated Records                •   CAD and RMS support crime analysis, information
2.   IT Governance                                         Management System are powerful tools that support the            sharing, deployment planning, person, location and
3.   Formalize & Prioritize IT Strategy                    day to day operations of the Division of Police.                 offense queries, resource availability, resource status
                                                                                                                            and incident response, and post event recreation
                                                                                                                        •   Missing information that does not pass through
                                                                                                                            system interfaces
                                                                                                                        •   Dual entry in Field Based Reporting and Mobile
                                                                                                                            CAD

                                                              PROJECT OWNERSHIP / APPROVAL
          IT OWNER                                   BUSINESS OWNER                                  PROJECT SPONSOR(s)                              APPROVAL DATE
IT Program Manager                  Deputy Chief – Administration Operations                 Chief of Police & CIO                        N/A

                                                           FINANCIAL & PROJECT TIMING GOALS
      CAPITAL & OPERATING EXPENSES                                                                    PROJECT MILESTONES
Capital                             $5,000,000       1. Research & Product Demos of Combined RMS and CAD systems               4. Release and Evaluate the RFP
Operating Maintenance Year 2        $900,000         2. Evaluate the pros and cons of having a joint RMS and CAD system        5. Enter into a contract with the winning
                                                                                                                                  vendor
Operating Maintenance Year 3        $927,000         3. Develop RFP specifications, evaluation criteria and committee          6. Project Charter, Kickoff, Project Team and
                                                                                                                                  Executive Steering Committee

                                                                  RESOURCES & PROJECT RISK
                INTERNAL RESOURCE                                         EXTERNAL RESOURCES                                                 PROJECT RISK
Project Manager                                            Motorola Solutions, Tri-Tech, Superion, Hexagon, Tyler       • Implementation of CAD and RMS is minimum 2 year
Division of Police (TIU, Mobile Support Unit, Dispatch)    Technologies                                                   project
                                                                                                                        • Continuity of operations during the transition
                                                                                                                        • Support of two CADs and RMSs during the transition
     IN CAR CAMERA & BODY WORN CAMERA     Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 27 of 29. PageID #: 4391



     STRATEGIC GOAL ALIGNMENT                                          PROJECT DESCRIPTION                                              BUSINESS NEED
1.   Application & Data Modernization                       In Car Camera system for Division of Police Traffic Unit,   •   In Car Camera system that’s triggered by speed,
2.   IT Governance                                          Community Service Unit and other Patrol Section Zone            lights and sirens, rear car doors opening, and shot
3.   Formalize & Prioritize IT Strategy                     Cars. Body Worn Camera system to record all public              gun release,
                                                            interactions.                                               •   Body Worn Camera system that’s directly
                                                                                                                            connected to the In Car Camera System
                                                                                                                        •   Cloud based storage site that will automatically tag
                                                                                                                            video by the CAD number and place videos in
                                                                                                                            retention categories
                                                                                                                        •   Built in redaction component for videos – Public
                                                                                                                            records request

                                                               PROJECT OWNERSHIP / APPROVAL
            IT OWNER                                 BUSINESS OWNER                                   PROJECT SPONSOR(s)                               TIME LINE
IT Program Manager                  Deputy Chief – Field Operations                           Chief of Police & CIO                      June 2019

                                                            FINANCIAL & PROJECT TIMING GOALS
          CAPITAL & OPERATING EXPENSES                                                                  PROJECT MILESTONES
Capital                             $3,000,000         1. Release RFP for an integrated In Car Camera System & Body Worn Camera System
Operating Maintenance Year 2        $350,000           2. Evaluate RFP, Select Vendor, create Project Charter, Project Plan, Implementation Team and Steering Committee
Operating Maintenance Year 3        $350,000           3. Rollout BWC by Districts and Specialty Units, Initial Rollout of In Car Cameras to Traffic Unit and CSU

                                                                   RESOURCES & PROJECT RISK
                 INTERNAL RESOURCE                                           EXTERNAL RESOURCES                                             PROJECT RISK
Project Manager, Division of Police (Mobile Support Unit)      Motorola Solutions, Axon                                 • Possible transferring data from one Cloud storage
                                                                                                                          system to another
                               PUBLIC RECORDS SYSTEM
                                           Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 28 of 29. PageID #: 4392



     STRATEGIC GOAL ALIGNMENT                                        PROJECT DESCRIPTION                                            BUSINESS NEED
1.   Administrative Management Performance                 Web-based solution for monitoring Division of Police     •   Streamline Subpoena process
2.   IT Governance                                         subpoenas while improving the delivery, acceptance and   •   Track Subpoenas process
                                                           management of the process.                               •   Keep data secure
                                                                                                                    •   Web portal for Officers


                                                              PROJECT OWNERSHIP / APPROVAL
            IT OWNER                                 BUSINESS OWNER                                PROJECT SPONSOR(s)                          APPROVAL DATE
ITS Project Manager                  Deputy Chief – Administrative Operations              CIO                                       N/A

                                                           FINANCIAL & PROJECT TIMING GOALS
          CAPITAL & OPERATING EXPENSES                                                               PROJECT MILESTONES
Capital                              N/A               1. Add Subpoena Management module to the City’s Gov QA              4. Evaluate the pilot rollout and update the
                                                          system                                                              GPO
Operating Maintenance Year 2         N/A               2. Develop policy and procedures for Web-based Subpoena             5. Implement the Subpoena Management
                                                          notification                                                        Module throughout the Division of Police
Operating Maintenance Year 3         N/A               3. Subpoena pilot project

                                                                  RESOURCES & PROJECT RISK
                INTERNAL RESOURCE                                        EXTERNAL RESOURCES                                             PROJECT RISK
Project Manager                                            Gov QA                                                   • Ensure Officers are checking their email to receive
Division of Police (Record File Section)                                                                              their subpoenas
                                                                                                                    • Officers must have login and password to access Gov
                                                                                                                      QA
                                            BLUE TEAM & IA PRO
                                            Case: 1:15-cv-01046-SO Doc #: 226-1 Filed: 11/02/18 29 of 29. PageID #: 4393



     STRATEGIC GOAL ALIGNMENT                                             PROJECT DESCRIPTION                                                    BUSINESS NEED
1.   Administrative Management Performance                    Early Intervention allows the Division of Police to               •    Deal with Blue Team use of force issues in the early
2.   IT Governance                                            Identify and address errant performance early on, before               stage of the occurrences
3.   Formalize and Prioritize the Division’s Technology       it escalates. This project will reduce liability, mitigate risk   •    Non-disciplinary programs that provide Officer
     Strategy                                                 and enhance the integrity and reputation of the Division.              training for performance improvements, behavior
                                                                                                                                     and professional conduct

                                                                 PROJECT OWNERSHIP / APPROVAL
            IT OWNER                                 BUSINESS OWNER                                          PROJECT SPONSOR(s)                             APPROVAL DATE
IT System Administrator             Deputy Chief – Executive Officer & Deputy Chief                Chief of Police & Assist Safety Director       N/A
                                    Administrative Operations

                                                              FINANCIAL & PROJECT TIMING GOALS
          CAPITAL & OPERATING EXPENSES                                                                         PROJECT MILESTONES
Capital                             $0.00                 1. Develop Early Warning Intervention Team                                4. Determine Intervention steps and training
Operating Maintenance Year 2        $9,600                2. Determine early warning triggers for Blue Team Use of                  5. Conduct workflow pilot with sample size of
                                                             Force                                                                     Officers
Operating Maintenance Year 3        $9,600                3. Configure Early Intervention settings for IA Pro Application           6. Evaluate and rollout through the entire Division

                                                                      RESOURCES & PROJECT RISK
                INTERNAL RESOURCE                                              EXTERNAL RESOURCES                                                    PROJECT RISK
Assistant Safety Director, Assistant System Administrator     CI Technologies                                                   • Determining the early warning triggers and what
Division of Police (IA Pro system support)                                                                                        actions require additional training vs discipline
                                                                                                                                • Rollout to the entire Division and support staff to
                                                                                                                                  monitor trigger alerts
